 



Exhibit 10.25
ENPRO INDUSTRIES, INC. DEFINED BENEFIT RESTORATION PLAN
(Amended and Restated Effective as of January 1, 2007)

 



--------------------------------------------------------------------------------



 



ENPRO INDUSTRIES, INC. DEFINED BENEFIT RESTORATION PLAN
(Amended and Restated Effective as of January 1, 2007)
Table of Contents

             
ARTICLE I
  DEFINITIONS     1  
 
           
Section 1.1
  Definitions     1  
 
           
ARTICLE II
  COMMITTEE     2  
 
           
Section 2.1
  Committee     2  
 
           
ARTICLE III
  BENEFITS     3  
 
           
Section 3.1
  Eligibility for Benefits     3  
Section 3.2
  Amount of Benefits     3  
Section 3.3
  Timing and Method of Benefit Payment     3  
Section 3.4
  Allocation of Benefits Among Participating Employers     4  
Section 3.5
  Other Payment Provisions     5  
 
           
ARTICLE IV
  AMENDMENT AND TERMINATION     5  
 
           
Section 4.1
  Amendment or Termination of Plan     5  
Section 4.2
  Effective Date and Procedure for Amendment or Termination     5  
 
           
ARTICLE V
  MISCELLANEOUS PROVISIONS     5  
 
           
Section 5.1
  Nature of Plan and Rights     5  
Section 5.2
  Termination of Employment     6  
Section 5.3
  Compliance with Code Section 409A     6  
Section 5.4
  Spendthrift Provision     6  
Section 5.5
  Employment Noncontractual     6  
Section 5.6
  Adoption by Other Participating Employers     6  
Section 5.7
  Applicable Law     6  

 



--------------------------------------------------------------------------------



 



ENPRO INDUSTRIES, INC. DEFINED BENEFIT RESTORATION PLAN
(Amended and Restated Effective as of January 1, 2007)
Statement of Purpose
     EnPro Industries, Inc. (the “Corporation”) sponsors the EnPro Industries,
Inc. Retirement Program for Salaried Employees (the “Retirement Plan”), a
tax-qualified defined benefit plan. Benefits otherwise payable from time to time
under the Retirement Plan may be limited for certain participants or their
beneficiaries as a result of the limitations of Code Sections 401(a)(17) and
415(b). In addition, certain participants in the Retirement Plan have portions
of their compensation reduced pursuant to nonqualified deferred compensation
plans sponsored by the Participating Employers. Such deferred compensation is
not taken into account for purposes of determining the amount of benefits under
the Retirement Plan. The Corporation has previously adopted the EnPro
Industries, Inc. Defined Benefit Restoration Plan (the “Plan”), a nonqualified,
unfunded plan, to provide these participants and their beneficiaries with those
benefits that would have been provided under the Retirement Plan but for the
limitations described above and taking into account any deferred compensation
that would have been included in compensation for purposes of determining
benefits under the Retirement Plan had it not been deferred.
     NOW, THEREFORE, for the purposes aforesaid, the Corporation hereby amends
and restates the Plan effective as of January 1, 2007, as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Unless the context clearly indicates otherwise,
when used in the Plan:
     Amendment or Termination Date means the date on which an amendment or the
termination of the Plan is adopted by the Corporation or, if later, the
effective date of such amendment or termination.
     Beneficiary means a “beneficiary” under the Retirement Plan.
     Board means the Board of Directors of the Corporation.
     Code means the Internal Revenue Code of 1986, as amended. References to the
Code shall include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.
     Code Limitations means any one or more of the limitations and restrictions
that Sections 401(a)(17) and 415(b) of the Code place on

 



--------------------------------------------------------------------------------



 



benefits otherwise payable from time to time to a Participant or his Beneficiary
under the Retirement Plan.
     Committee means the Compensation and Human Resources Committee of the
Board.
     Corporation means EnPro Industries, Inc. and includes any successor
thereto.
     Eligible Employee means an Employee designated as an Eligible Employee in
accordance with Section 3.1.
     Employee means an individual employed by a Participating Employer.
     Exchange Act means the Securities Exchange Act of 1934.
     Participant means any Employee who participates in the Plan in accordance
with Section 3.1.
     Participating Employers means (i) the Corporation, (ii) each other
participating employer under the Retirement Plan on the date hereof that is part
of the same controlled group of corporations as the Corporation and (iii) any
other incorporated or unincorporated trade or business which may hereafter adopt
both the Retirement Plan and the Plan.
     Plan means the EnPro Industries, Inc. Defined Benefit Restoration Plan, as
the same may be amended from time to time.
     Retirement Plan means the EnPro Industries, Inc. Retirement Program for
Salaried Employees.
     Retirement Plan Compensation means compensation used for purposes of
determining the amount of benefits under the Retirement Plan.
Any capitalized terms used in the Plan that are defined in the documents
comprising the Retirement Plan have the meanings assigned to them in the
Retirement Plan, unless such terms are otherwise defined above in this Article
or unless the context clearly indicates otherwise.
ARTICLE II
COMMITTEE
     Section 2.1 Committee. The Plan shall be administered by the Committee. In
that regard, the Committee shall be empowered to interpret the provisions of the
Plan and to perform and exercise all of the duties and powers granted to it
under the terms of the

 



--------------------------------------------------------------------------------



 



Plan by action of a majority of its members in office from time to time. The
Committee may adopt such rules and regulations for the administration of the
Plan as are consistent with the terms hereof and shall keep adequate records of
its proceedings and acts. All interpretations and decisions made (both as to law
and fact) and other action taken by the Committee with respect to the Plan shall
be conclusive and binding upon all parties having or claiming to have an
interest under the Plan. Not in limitation of the foregoing, the Committee shall
have the discretion to decide any factual or interpretative issues that may
arise in connection with its administration of the Plan (including without
limitation any determination as to claims for benefits hereunder), and the
Committee’s exercise of such discretion shall be conclusive and binding on all
affected parties as long as it is not arbitrary or capricious. The Committee may
delegate any of its duties and powers hereunder to the extent permitted by
applicable law.
ARTICLE III
BENEFITS
     Section 3.1 Eligibility for Benefits. The Committee shall designate which
Employees of the Corporation or any other Participating Employer shall be
Eligible Employees. The Plan is intended to limit eligibility to a “select group
of management or highly compensated employees” within the meaning of the
Employee Retirement Income Security Act of 1974, as amended.
     Section 3.2 Amount of Benefits. Subject to the provisions of Article IV,
the amount of benefits payable from time to time under the Plan to a Participant
or a Participant’s Beneficiary who is eligible for benefits under the Plan shall
be that amount, payable in accordance with Section 3.3, that is equal to the
excess, if any, of Amount A and Amount B, where:
Amount A is the amount of benefits that would be payable from time to time under
the Retirement Plan to such Participant or Beneficiary if (i) the Code
Limitations did not apply to the Retirement Plan and (ii) Retirement Plan
Compensation under the Retirement Plan included any compensation deferred by the
Participant (or the deceased Participant in the case of benefits payable to a
Beneficiary) under any nonqualified deferred compensation plans sponsored by the
Participating Employers so long as such deferred compensation would have been
included in Retirement Plan Compensation had it not been deferred (ignoring the
Code Section 401(a)(17) limitation for this purpose); and
Amount B is the amount of benefits actually payable from time to time under the
Retirement Plan to such Participant or Beneficiary (i) after application of the
Code Limitations and (ii) excluding any such deferred compensation from
Retirement Plan Compensation.
     Section 3.3 Timing and Method of Benefit Payment. Except as otherwise
required by the last sentence of this Section, the present value of a
Participant’s vested

 



--------------------------------------------------------------------------------



 



benefits determined under Section 3.2 shall be payable to the Participant (or to
the Participant’s Beneficiary in the event of the Participant’s death) in a
single cash payment as soon as administratively practicable after the date of
the Participant’s termination of employment with the Participating Employers,
reduced for any applicable payroll and withholding taxes. For purposes hereof,
such present value shall be determined as follows, depending on whether the
Participant has attained the Participant’s Earliest Retirement Age as of the
date of the Participant’s termination of employment with Participating
Employers:

  (i)   Earliest Retirement Age Attained. If the Participant has attained the
Participant’s Earliest Retirement Age under the Retirement Plan as of the date
of the Participant’s termination of employment with the Participating Employers,
then the present value of the vested benefits under this Plan shall be
determined by: (A) assuming the benefits would commence as soon as
administratively practicable after termination of employment in a singe life
annuity; (B) if the Participant’s termination of employment occurs prior to the
Participant’s Normal Retirement Age, reducing the amount of the assumed annuity
payments for commencement prior to Normal Retirement Age in accordance with the
provisions of the Retirement Plan as in effect at the time of termination of
employment; and (C) determining the present value of those annuity payments
using the actuarial assumptions in effect under the Retirement Plan at the time
of termination of employment used for purposes of determining the single sum
value of benefits under the Retirement Plan.     (ii)   Earliest Retirement Age
Not Attained. If the Participant has not attained the Participant’s Earliest
Retirement Age under the Retirement Plan as of the date of the Participant’s
termination of employment with the Participating Employers, then the present
value of the vested benefits under this Plan shall be determined by:
(A) assuming the benefits would commence at the Participant’s Normal Retirement
Age in a singe life annuity; and (B) determining the present value of the those
annuity payments using the actuarial assumptions in effect under the Retirement
Plan at the time of termination of employment used for purposes of determining
the single sum value of benefits under the Retirement Plan.

     Notwithstanding any other provision of this Section or the Plan to the
contrary, to the extent applicable, in no event shall any payment hereunder be
made to a “specified employee” within the meaning of Code Section 409A earlier
than six months after the date of the Participant’s termination of employment
with the Participating Employers, except in connection with the Participant’s
death.
     Section 3.4 Allocation of Benefits Among Participating Employers. The
benefits payable under the Plan to a particular Participant or Beneficiary shall
be allocated among the Participating Employers in such proportion as shall
reasonably reflect the proportion of such Participant’s benefits under the Plan
that are attributable to

 



--------------------------------------------------------------------------------



 



such Participant’s employment by, and compensation from, the respective
Participating Employers (or their predecessors in interest).
     Section 3.5 Other Payment Provisions. The Participating Employers shall
withhold from any payment to a Participant or Beneficiary under the Plan any
federal, state or local income or employment taxes required by law to be
withheld from such payment and shall remit such taxes to the proper taxing
authority. If a Participant or Beneficiary entitled to receive any benefits
hereunder is a minor or is deemed by the Committee or is adjudged to be legally
incapable of giving a valid receipt and discharge for such benefits, they will
be paid to the duly appointed guardian of such minor or incompetent or to such
other legally appointed person as the Committee may designate. Such payment
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.
ARTICLE IV
AMENDMENT AND TERMINATION
     Section 4.1 Amendment or Termination of Plan. The Corporation shall have
the right and power at any time and from time to time to amend the Plan in whole
or in part, on behalf of all Participating Employers, and at any time to
terminate the Plan or any Participating Employer’s participation hereunder;
provided, however, that no such amendment or termination shall reduce the amount
of a Participant’s Plan benefits accrued through the date of such amendment or
termination, or further defer the due dates for the payment of such benefits,
without the consent of the affected person. In connection with any termination
of the Plan, the Corporation shall have the authority to cause the Plan benefits
of all current and former Participants (and Beneficiary of any deceased
Participants) to be paid in a single sum payment as of a date determined by the
Corporation or to otherwise accelerate the payment of all Plan benefits in such
manner as the Corporation shall determine in its discretion.
     Section 4.2 Effective Date and Procedure for Amendment or Termination. Any
amendment to the Plan or termination of the Plan may be retroactive to the
extent not prohibited by applicable law. Any amendment to the Plan or
termination of the Plan shall be made by the Corporation by resolution of the
Board and shall not require the approval or consent of any Participant or
Beneficiary in order to be effective except to the extent otherwise required by
Section 4.1 above.
ARTICLE V
MISCELLANEOUS PROVISIONS
     Section 5.1 Nature of Plan and Rights. The Plan is an unfunded plan that is
separate and distinct from the Retirement Plan. All benefits payable under the
Plan shall be paid by the Participating Employers out of their general assets.
The rights of any Participant or Beneficiary created by the Plan shall be that
of a general, unsecured creditor of the Participating Employers, and nothing in
the Plan, and no action taken pursuant to the provisions of the Plan, shall
create or be construed to create a trust of any

 



--------------------------------------------------------------------------------



 



kind or a fiduciary relationship between the Participating Employers, the
Committee and any Participant, Beneficiary or other person. No assets of any of
the Participating Employers may be segregated for the benefit of any Participant
or Beneficiary in any manner which would put such assets beyond the reach of the
general creditors of the Participating Employers, and the rights of any
Participant or Beneficiary to receive any benefits or payments under the Plan
shall be no greater than the right of any general, unsecured creditor of the
Participating Employers.
     Section 5.2 Termination of Employment. For the purposes of the Plan, an
Employee’s employment with a Participating Employer shall not be considered to
have terminated so long as the Employee is in the employ of any Participating
Employer or other affiliated company.
     Section 5.3 Compliance with Code Section 409A. The Plan is intended to
comply with Code Section 409A, and official guidance issued thereunder.
Notwithstanding any provision of the Plan to the contrary, the Plan shall be
interpreted, operated and administered consistent with this intent.
     Section 5.4 Spendthrift Provision. To the extent permitted by law, none of
the benefits payable under the Plan shall be subject to the claim of any
creditor of any Participant or Beneficiary or to any legal process by any
creditor of any Participant or Beneficiary, and no Participant or Beneficiary
entitled to benefits hereunder shall have any right whatsoever to alienate,
commute, anticipate or assign any benefits under the Plan.
     Section 5.5 Employment Noncontractual. The establishment of the Plan shall
not enlarge or otherwise affect the terms of any Employee’s employment with his
Participating Employer, and such Participating Employer may terminate the
employment of the Employee as freely and with the same effect as if the Plan had
not been established.
     Section 5.6 Adoption by Other Participating Employers. The Plan may be
adopted by any Participating Employer participating under the Retirement Plan,
such adoption to be effective as of the date specified by such Participating
Employer at the time of adoption.
     Section 5.7 Applicable Law. The Plan shall be governed and construed in
accordance with the laws of the State of North Carolina, except to the extent
such laws are preempted by the laws of the United States of America.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument has been executed by the Corporation on
December 13, 2006.

              ENPRO INDUSTRIES, INC.
 
       
 
  By:   /s/ John R. Smith
 
       
 
       
 
  Title:   Senior Vice President — Human Resources

 